United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palm Springs, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0213
Issued: July 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 3, 2016 appellant filed a timely appeal from a July 7, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated February 18, 2014 to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) an 501.3, the
Board lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board pursuant to the Board’s Rules of Procedure, 20
C.F.R. § 501.5(b). After exercising its discretion, by order dated May 8, 2017, the Board denied the request for oral
argument as the issue on appeal could be fully addressed on the record. Order Denying Request for Oral Argument,
Docket No. 17-0213 (issued May 8, 2017).

FACTUAL HISTORY
On February 23, 2012 appellant, then a 63-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she suffered an injury to her left shoulder and rotator
cuff as a result of sweeping bins of letters into trays while working the all-purpose container
(APC) machine eight hours a day during Christmas season. On March 7, 2012 OWCP accepted
appellant’s claim for left supraspinatus tear and left bicipital tenosynovitis. Appellant received
wage-loss compensation and medical benefits on the periodic rolls as of May 6, 2012.
On April 19, 2012 Dr. Rena Amro, a Board-certified orthopedic surgeon, performed
authorized arthroscopy of the left shoulder, Bakart repair, superior labrum anterior and posterior
debridement, removal of loose body, extensive synovectomy, glenoid debridement subacromial
decompression, distal clavicle resection, arthroscopic rotator cuff repair, and coracoacromial
ligament release.
Dr. Amro continued to submit medical reports documenting appellant’s progress. In a
November 14, 2012 report, she diagnosed left shoulder pain, left biceps tenosynovitis,
supraspinatus articular surface partial tear, acromioclavicular arthropathy, and right shoulder
pain. Dr. Amro prescribed medication, therapy, and activity restrictions. Under a section
labeled “Plan,” she noted that she discussed activity restrictions at length with appellant, but also
noted a plan to return to work with no restrictions four hours a day.
On November 16, 2012 OWCP referred appellant to Dr. Peter J. Millheiser, a Boardcertified orthopedic surgeon, for a second opinion regarding appellant’s disability status.
Dr. Millheiser submitted a December 3, 2012 report, a work capacity evaluation dated
December 19, 2012, and an addendum report dated May 10, 2013. He discussed his
December 3, 2012 examination of appellant and reviewed appellant’s medical record. In a
December 19, 2012 work capacity evaluation, Dr. Millheiser indicated that appellant had
permanent restrictions of four hours of pushing and lifting 10 pounds and no pulling.
On July 17, 2013 OWCP sent Dr. Amro a copy of the reports of Dr. Millheiser and asked
for comments. Dr. Amro did not respond.
On August 12, 2013 the employing establishment offered appellant a position as a
modified full-time mail handler. The position included restrictions of no pulling, pushing, or
lifting more than 10 pounds for four hours a day. OWCP reviewed the job offer and found it in
accordance with the limitations set forth by Dr. Millheiser on December 19, 2012. In a
memorandum to file dated August 29, 2013, it indicated that the weight of the medical evidence
rested with the December 3, 2012 opinion of Dr. Millheiser.
By letter dated December 19, 2013, OWCP determined that the weight of the evidence
indicated that the offered position was suitable and gave appellant 30 days to accept the job
without penalty. It noted that, if appellant failed to accept position, she must provide a written
explanation of reasons within the allotted time period.
On January 14, 2014 appellant refused the job offer and indicated “retired injured.”

2

On January 27, 2014 OWCP informed appellant that her reason for not accepting the job
was not valid and that she had 15 additional days to accept and report to the position.
A telephone memorandum of February 3, 2014 documents that appellant advised OWCP
that she had retired as of August 31, 2012 and had received a buy-out. Appellant also noted that
she had requested an election of Office of Personnel Management (OPM) benefits.
On February 18, 2014 OWCP terminated appellant’s entitlement to wage loss and any
schedule award effective February 18, 2014 for refusal of suitable work, pursuant to 5 U.S.C.
§ 8106(c)(2). It noted that this decision did not affect appellant’s entitlement to medical benefits.
Appellant requested a hearing before an OWCP hearing representative on
December 4, 2015. In a December 1, 2015 statement, she disagreed with the decision on her
claim. Appellant argued that Dr. Millheiser’s opinion was not entitled to weight as he did not
have a full and accurate history, that appellant had been seen by him only once, and that her
physicians’ reports were overlooked. She further argued that, even with maximum medical
improvement, she would be unable to effectively and safely do any job due to limitations of
movement, pain, and strong pain killers which kept her from efficiently doing the most basic of
tasks. Appellant also argued that working would aggravate her injury and pose a danger to
herself and others.
By decision dated December 30, 2015, OWCP denied appellant’s request for hearing as
untimely filed. It also exercised it discretion and informed her that the issue in the case could
equally well be addressed by a request for reconsideration.
On June 20, 2016 appellant requested reconsideration of the February 18, 2014 decision
based on “reasonable color of validity.” In an accompanying note dated June 17, 2016, she
argued that she was 64 years old and that her surgeon had not released her to return to work until
April 30, 2014. In an additional statement received by OWCP on June 21, 2016, appellant
argued that the medical evidence in the record documented that her condition had worsened since
the compensable injury, and that she was disabled.
OWCP continued to receive reports, dated from February 11, 2014 through October 12,
2015, from Dr. Graham F. Whitfield, an orthopedic surgeon and a colleague of Dr. Amro. In a
February 11, 2014 report, Dr. Whitfield diagnosed arthralgia of the left shoulder with
acromioclavicular joint arthralgia, biceps tendinitis, subacromial bursitis, supraspinatus,
infraspinatus, subscapularis tendinitis, and cervical paraspinal muscle spasm. He discussed
treatment options with appellant. In an October 12, 2015 report, Dr. Whitfield provided a
permanent impairment rating of 12 percent of the left upper extremity. The record also includes
multiple unsigned notes from by Dr. Amro. Finally, work capacity evaluations dated from
March 10 through September 8, 2014 from Dr. Amro indicate that appellant could work full time
with restrictions limited to three hours per day of standing and five hours a day of walking.
By decision dated July 7, 2016, OWCP denied appellant’s reconsideration request as it
was untimely filed and failed to demonstrate clear evidence of error.

3

LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant’s application for review must be received by OWCP within one year of the date of that
decision.3 The Board has found that the imposition of the one-year limitation does not constitute
an abuse of the discretionary authority granted OWCP under section 8128(a) of FECA.4 The
one-year period begins on the date of the original decision. However, a right to reconsideration
within one year accompanies any subsequent merit decision on the issues. This includes any
hearing or review of the written record decision, any denial of modification following
reconsideration, any merit decision by the Board, and any merit decision following action by the
Board.5
OWCP, however, may not deny an application for review solely because the application
was untimely filed. When an application for review is untimely filed, OWCP must nevertheless
undertake a limited review to determine whether the application demonstrates clear evidence of
error.6 OWCP’s regulations and procedures provide that OWCP will reopen a claimant’s case
for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review demonstrates clear evidence of error on the
part of OWCP.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.8 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.9 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.10 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.11 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.12 To
demonstrate clear evidence of error, the evidence submitted must not only be of sufficient
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

6

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

7

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5
(February 2016).
8

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

9

See Leona N. Travis, 43 ECAB 227, 240 (1991).

10

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

11

Supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

4

probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP decision.13
ANALYSIS
The Board finds that OWCP properly declined to reopen appellant’s claim for
reconsideration of the merits as her request for reconsideration was untimely filed and failed to
demonstrate clear evidence of error.
As previously noted, the Board does not have jurisdiction over the last merit decision
issued on February 18, 2014. The only decision over which the Board has jurisdiction is the
July 7, 2016 nonmerit decision wherein OWCP denied reconsideration as appellant’s request was
untimely filed and failed to demonstrate clear evidence of error.14 As more than one year
elapsed between the last merit decision issued on February 18, 2014 and appellant’s June 20,
2016 request for reconsideration, the Board finds that appellant’s request for reconsideration was
untimely filed.15 As an untimely reconsideration request, appellant must demonstrate clear
evidence of error by OWCP in order to receive a merit review of the claim.16
The Board finds that none of the evidence submitted since the last merit review
demonstrates clear evidence of error. On February 18, 2014 OWCP terminated appellant’s
compensation after she failed to accept an offer of suitable employment. Appellant submitted
reports of Dr. Whitfield and the work capacity evaluations of Dr. Amro. These reports, however,
do not demonstrate clear error in as they do not establish that OWCP committed an error in
denying appellant’s claim, nor do they raise a substantial question as to the correctness of
OWCP’s decision.17
Furthermore, appellant’s arguments on reconsideration failed to demonstrate clear
evidence of error. She contends that she is entitled to review due to “color of validity” as noted
in the procedure manual. Appellant appears to be referring to the section of the manual which
indicates that, in timely applications for reconsideration, reopening the claim for further review
on the merits is not required where “the legal contention does not have a reasonable color of
validity.”18 However, as previously noted, appellant did not file a timely request for
reconsideration. The Board notes that clear evidence of error is intended to represent a difficult
standard.19 Finally, appellant alleged that she could not work due to her age. However, the
13

Leon D. Faidley, Jr., supra note 4.

14

See 20 C.F.R. § 501.3(e); see also R.R., Docket No. 14-151 (issued March 25, 2014).

15

20 C.F.R. § 10.607(a).

16

N.C., Docket No. 17/0157 (issued April 24, 2017).

17

Supra note 13.

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Timely Applications, Chapter
2.1602.6(a)(2) (October 2011).
19

S.R., Docket No. 17-0271 (issued April 24, 2017).

5

intent of FECA is to return an injured employee to gainful employment; it is not a retirement
program.20
As the evidence presented by appellant since the last merit decision does not raise a
substantial question concerning the correctness of OWCP’s decision, OWCP properly
determined that appellant did not demonstrate clear evidence of error in that decision.21
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 7, 2016 is affirmed.
Issued: July 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

F.C., Docket No. 14-0560 (issued November 12, 2015).

21

Supra note 13.

6

